rrn tut@n iteb                                          prsr   @ru   rms
                                        ",$nBffiJ,tlo$$e!
                                                No. 16-3707
                                         (Filed January 13, 2017)
                                        NOT FOR PUBLICATION
*************:i                 ***+:i+'i{('i++
                                                                                    FILED
                                                          *                            I 3 2017
                                                                                 JAN
                                                                                U.S. COURT OF
BEATRICE ROBINSON.                                                             FEDERAL CLAIMS

                            Plaintif{



THE UNITED STATES,

                            Defendant.

1.   * *'1. * * * * * * * *.'* * * * + * *   {. t(,*   *| *


                                                         ORDER

      In her complaint, plaintiff Beatrice Robinson appears to object to the Internal
Revenue Service's (IRS) conduct with respect to her unpaid tax liability for the tax
year 1999. Compl. at I-2. lt seems Ms. Robinson is claiming that a lien on her
property should have been released after the expiration of the statute of limitations.
Id.  She also refers to a levy which she presumably alleges to be improper as well.
Id. Plaintiff also claims that the IRS has failed to provide her with a hearing,
adhere to its own regulations, and respond to her communications. Id. at 2. She
alleges that this pattern amounts to fraud. Id. at l-2. Plaintiff asserts that she has
suffered emotional and frnancial harm as a result ofthe IRS's collection activities.
Id. at    2.

       The government has filed a motion to dismiss Ms. Robinson's complaint
under Rule 12(b)(1) of the Rules of the United States Court of Federal Claims
(RCFC), contending that her claims are outside of our subject-matter jurisdiction.
Defendant claims that, to the extent her complaint is construed as requesting a
refund, we Iack jurisdiction over that refund request because she has failed to pay
her tax liability. Def.'s Mot. at l-2,5-6. It notes that she has likewise failed to
allege that she made a timely refund request. Id. at' 6. The government also argues
that, to the extent that plaintiff is complaining about unlawful collection activities,
such claims are either tortious in nature --- and thus not within our subject-matter
jurisdiction under 28 U.S.C. S 1a91(a)(1) --- or governed by 26 U.S.C. S 7a33(a),



                                                                 ?01,'{ Ie00 000tl 5tI93   hl0!
which provides federal district courts with exclusive jurisdiction over claims against
the United States for certain unlawful collection activities. Id. at 4-5. Plaintiff has
not responded to the government's motion to dismiss this case, which would itself be
a sufficient a reason for dismissal ofthe case for failure to prosecute under RCFC
41(b). In tight of the fact that Ms. Robinson is representing herself in this matter,
however, the Court will take the extra step of considering the government's motion
on its merits, and for this purpose will presume all of the allegattons in the
complaint are true. Ashooft u. Iqbal,556 U.S. 662, 679, (2009).

       The government is correct that, to the extent that plaintiff seeks damages
resulting from allegedly improper collections activities, such a claim is not within
our court's subject-matter jurisdiction. Whether these activities are viewed as torts,
or as conduct actionable under 26 U.S.C. S 7433(a), Congress has not given this
court jurisdiction over such matters. The Tucker Act limits our jurisdiction to
matters not sounding in tort, and 26 U.S.C. S ?a33(a) assigns jurisdiction to the
district courts alone.t Even if Ms. Robinson's complaint is construed liberally as
seeking a tax refund, she has not alleged that she paid the relevant tax liability,
which is a jurisdictional requirement under the Tucker Act- Ledford u. United
 States,297 F.3d 13?8, 1382 (Fed. Cfi.2002). Such a refund claim would, in anv
event, have to be dismissed for want of subject-matter jurisdiction, as Ms. Robrnson
has not alleged that she filed a refund request with the IRS' Sun Chem. Corp. u'
United States,698 F.2d 1203, 1206 (Fed. Cir' 1983) (noting that a timely refund
claim is a jurisdictional prerequisite to a suit in the Court of Federal Claims).

      For the foregoing reasons, the motion to dismiss this case for lack of subject-
matter jurisdiction, under RCFC 12(bX1), is GRANTED. The Clerk shall close the
case.

IT IS SO ORDERED.




t Another provision, applicable specifically to actions for damages stemming lrom
the improper failure to release a tax lien, also assigns exclusive jurisdiction to the
district courts. See 26 U.S.C. { 7432.